Citation Nr: 1744258	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder with depressive disorder evaluated as 30 percent disabling since June 27, 2014.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The Veteran testified in June 2014 before the undersigned. A transcript of the hearing is associated with the claims file. 

In May 2015 the Board remanded the issue for evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted to ensure that a complete record is available for review. In June 2014, the Veteran testified that he was receiving regular treatment through the Salem, Oregon Vet Center.  Unfortunately, no treatment records dated after May 2014 from the Vet Center, and no records from the Portland VA Medical Center dated after December 2014 have been associated with the claims file.  Further, there is no indication that such records have been requested. VA has an obligation to make reasonable efforts to obtain such records, and as they are potentially relevant to the claim discussed herein, remand is warranted to obtain updated VA treatment records. 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(3) (2016).

Additionally, as the most recent VA examination was conducted in July 2015, and as any VA records dated since December 2014 were not available to that examiner, the Veteran should be afforded a new VA examination to assess the current nature and severity of his posttraumatic stress disorder with depressive disorder. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the Salem, Oregon Vet Center dating since May 2014, and from the Portland, Oregon VA Medical Center dating since December 2014. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA psychiatric examination with an appropriate mental health professional to address the current nature and severity of his posttraumatic stress disorder with depressive disorder. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner should then assess the current severity of the Veteran's posttraumatic stress disorder with depressive disorder. All signs and symptoms of any psychiatric disability should be reported in detail. The examiner must describe the impact of the Veteran's posttraumatic stress disorder with depressive disorder alone on his occupational and social functioning, and discuss the impact it has on his activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact.

The examiner is to provide an opinion as to whether the Veteran has demonstrated either active or passive suicidal ideation during the period since June 27, 2014. In this regard, the examiner must consider the Veteran's July 2014 Board hearing testimony that "sometimes I think about [suicide], but I'm not at the place I was four years ago."  If so, the examiner should specify the period or periods when such ideation was manifest.

A complete rationale for all requested opinions must be provided. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




